ON RETURN TO REMAND
PATTERSON, Judge.
The appellant, Edward Lee Johnston, was convicted after a jury trial of burglary in the third degree, in violation of § 13A-7-7, Code of Alabama 1975, and was sentenced as a habitual offender to 15 years’ imprisonment.
On November 13, 1992, this court reversed and rendered the appellant’s conviction in part, and remanded the case to the trial court for that court to enter a judgment against the appellant for attempted burglary in the third degree. 615 So.2d 1257. The trial court entered judgment against the appellant pursuant to our directions. The trial court sentenced the appellant to 12 months in jail, suspended that sentence, and placed the appellant on probation for 1 year.
The judgment of the circuit court is affirmed.
AFFIRMED.
All the Judges concur.